Citation Nr: 1401077	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-48 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for peptic ulcer disease with a hiatal hernia and gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The issue set forth on the title page of this document, as well as the issue of the Veteran's entitlement to service connection for hearing loss of the left ear, were previously before the Board in March 2013, at which time both issues were remanded to the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  While the case remained in remand status, the AMC by its rating decision of August 2013 granted service connection for hearing loss of the left ear, thereby removing that matter from the Board's appellate jurisdiction.  Following the AMC's attempts to complete the actions sought as to the question of the rating for assignment for the gastrointestinal disorder at issue, this case was returned to the Board for further review.  

The lone remaining appellate issue is herein REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board by its March 2013 remand directed, among other things, that the Veteran be afforded a VA examination in order to ascertain the nature and severity of his service-connected peptic ulcer disease, hiatal hernia, and GERD, to include obtaining a medical opinion as whether the symptoms and manifestations of the foregoing were distinguishable.  On remand, the Veteran was afforded a VA medical examination for evaluation of his gastrointestinal status in April 2013.  However, the VA examiner did not therein satisfactorily address the Board's specific question as to whether the symptoms and manifestations of each entity could be reasonably dissociated so as to permit separate rating(s).  Remand for corrective actions is required in the absence of adequate compliance with the terms of the prior remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's VA claims folder any and all pertinent VA treatment records not already on file.  

2.  Thereafter, return the VA gastrointestinal examination report of April 9, 2013, to the VA examiner, T. R. B., M.D., for the preparation of an addendum to his earlier report.  That addendum should address the question below as to the differentiation of symptoms and manifestations of each individual component disorder of the Veteran's service-connected gastrointestinal disability.  If Dr. B. is unavailable, then his designee or another VA medical professional should be asked to provide the addendum and, if any further examination is deemed necessary by Dr. B. or other VA medical professional, that examination, including medical history, clinical evaluation, and any needed testing, must then be undertaken.  All pertinent diagnoses should be fully set forth.  The Veteran's VA claims file must be furnished to the VA reviewer for use in the study of this case.  

Dr. B. or his designee should determine whether it is possible to distinguish between symptoms/manifestations attributable to the Veteran's peptic ulcer disease, hiatal hernia, and GERD and, if so, then the symptoms and manifestations specifically attributable to each should be fully outlined.  If it is not possible to distinguish the symptoms, the VA reviewer should provide an explanation as to why it is not possible.

The VA reviewer should also determine whether the Veteran's episodes of acid production are mild, moderate, or severe; whether or not there is pyrosis, and if so, whether it is mild, moderate, or severe; whether any individual manifestation or symptom or the combined effect of all such symptoms or manifestations results in a considerable or severe impairment of health; and whether any such symptoms or manifestations, either individually or in combination, are persistently recurrent.

3.  Thereafter, readjudicate the issue on appeal and if the benefit sought is not granted, provide the appellant with a supplemental statement of the case and permit him a reasonable period for a response, before returning the case to the Board for further review. 

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


